Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
The Information Disclosure Statements (IDS) filed 17 June 2021 and 20 August 2021 have been entered. Applicant’s amendment of the claims filed 24 June 2021 has been entered. Applicant’s remarks filed 24 June 2021 are acknowledged.
Claims 2-4, 24-28 and 30-38 are cancelled. Claims 39-47 have been added. Claims 1, 5-23, 29 and 39-47 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Before the filing of RCE, claims 1, 5-23 and 29 were allowed (see Notice of Allowance, dated 17 March 2021). The newly added claims 39-47 do not raise any new issues of patentability, therefore, the claims are allowed for the same reasons as set forth in the previous Notice of Allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 23, 2021